Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 1 of 116




                                                            EX - DUARTE JAQUEZ - 000277
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 2 of 116




                                                            EX - DUARTE JAQUEZ - 000278
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 3 of 116




                                                            EX - DUARTE JAQUEZ - 000279
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 4 of 116




                                                            EX - DUARTE JAQUEZ - 000280
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 5 of 116




                                                            EX - DUARTE JAQUEZ - 000281
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 6 of 116




                                                            EX - DUARTE JAQUEZ - 000282
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 7 of 116




                                                            EX - DUARTE JAQUEZ - 000283
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 8 of 116




                                                            EX - DUARTE JAQUEZ - 000284
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 9 of 116




                                                            EX - DUARTE JAQUEZ - 000285
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 10 of 116




                                                            EX - DUARTE JAQUEZ - 000286
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 11 of 116




                                                            EX - DUARTE JAQUEZ - 000287
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 12 of 116




                                                            EX - DUARTE JAQUEZ - 000288
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 13 of 116




                                                            EX - DUARTE JAQUEZ - 000289
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 14 of 116




                                                            EX - DUARTE JAQUEZ - 000290
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 15 of 116




                                                            EX - DUARTE JAQUEZ - 000291
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 16 of 116




                                                            EX - DUARTE JAQUEZ - 000292
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 17 of 116




                                                            EX - DUARTE JAQUEZ - 000293
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 18 of 116




                                                            EX - DUARTE JAQUEZ - 000294
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 19 of 116




                                                            EX - DUARTE JAQUEZ - 000295
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 20 of 116




                                                            EX - DUARTE JAQUEZ - 000296
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 21 of 116




                                                            EX - DUARTE JAQUEZ - 000297
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 22 of 116




                                                            EX - DUARTE JAQUEZ - 000298
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 23 of 116




                                                            EX - DUARTE JAQUEZ - 000299
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 24 of 116




                                                            EX - DUARTE JAQUEZ - 000300
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 25 of 116




                                                            EX - DUARTE JAQUEZ - 000301
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 26 of 116




                                                            EX - DUARTE JAQUEZ - 000302
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 27 of 116




                                                            EX - DUARTE JAQUEZ - 000303
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 28 of 116




                                                            EX - DUARTE JAQUEZ - 000304
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 29 of 116




                                                            EX - DUARTE JAQUEZ - 000305
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 30 of 116




                                                            EX - DUARTE JAQUEZ - 000306
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 31 of 116




                                                            EX - DUARTE JAQUEZ - 000307
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 32 of 116




                                                            EX - DUARTE JAQUEZ - 000308
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 33 of 116




                                                            EX - DUARTE JAQUEZ - 000309
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 34 of 116




                                                            EX - DUARTE JAQUEZ - 000310
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 35 of 116




                                                            EX - DUARTE JAQUEZ - 000311
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 36 of 116




                                                            EX - DUARTE JAQUEZ - 000312
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 37 of 116




                                                            EX - DUARTE JAQUEZ - 000313
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 38 of 116




                                                            EX - DUARTE JAQUEZ - 000314
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 39 of 116




                                                            EX - DUARTE JAQUEZ - 000315
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 40 of 116




                                                            EX - DUARTE JAQUEZ - 000316
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 41 of 116




                                                            EX - DUARTE JAQUEZ - 000317
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 42 of 116




                                                            EX - DUARTE JAQUEZ - 000318
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 43 of 116




                                                            EX - DUARTE JAQUEZ - 000319
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 44 of 116




                                                            EX - DUARTE JAQUEZ - 000320
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 45 of 116




                                                            EX - DUARTE JAQUEZ - 000321
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 46 of 116




                                                            EX - DUARTE JAQUEZ - 000322
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 47 of 116




                                                            EX - DUARTE JAQUEZ - 000323
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 48 of 116




                                                            EX - DUARTE JAQUEZ - 000324
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 49 of 116




                                                            EX - DUARTE JAQUEZ - 000325
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 50 of 116




                                                            EX - DUARTE JAQUEZ - 000326
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 51 of 116




                                                            EX - DUARTE JAQUEZ - 000327
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 52 of 116




                                                            EX - DUARTE JAQUEZ - 000328
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 53 of 116




                                                            EX - DUARTE JAQUEZ - 000329
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 54 of 116




                                                            EX - DUARTE JAQUEZ - 000330
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 55 of 116




                                                            EX - DUARTE JAQUEZ - 000331
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 56 of 116




                                                            EX - DUARTE JAQUEZ - 000332
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 57 of 116




                                                            EX - DUARTE JAQUEZ - 000333
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 58 of 116




                                                            EX - DUARTE JAQUEZ - 000334
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 59 of 116




                                                            EX - DUARTE JAQUEZ - 000335
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 60 of 116




                                                            EX - DUARTE JAQUEZ - 000336
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 61 of 116




                                                            EX - DUARTE JAQUEZ - 000337
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 62 of 116




                                                            EX - DUARTE JAQUEZ - 000338
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 63 of 116




                                                            EX - DUARTE JAQUEZ - 000339
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 64 of 116




                                                            EX - DUARTE JAQUEZ - 000340
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 65 of 116




                                                            EX - DUARTE JAQUEZ - 000341
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 66 of 116




                                                            EX - DUARTE JAQUEZ - 000342
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 67 of 116




                                                            EX - DUARTE JAQUEZ - 000343
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 68 of 116




                                                            EX - DUARTE JAQUEZ - 000344
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 69 of 116




                                                            EX - DUARTE JAQUEZ - 000345
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 70 of 116




                                                            EX - DUARTE JAQUEZ - 000346
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 71 of 116




                                                            EX - DUARTE JAQUEZ - 000347
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 72 of 116




                                                            EX - DUARTE JAQUEZ - 000348
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 73 of 116




                                                            EX - DUARTE JAQUEZ - 000349
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 74 of 116




                                                            EX - DUARTE JAQUEZ - 000350
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 75 of 116




                                                            EX - DUARTE JAQUEZ - 000351
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 76 of 116




                                                            EX - DUARTE JAQUEZ - 000352
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 77 of 116




                                                            EX - DUARTE JAQUEZ - 000353
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 78 of 116




                                                            EX - DUARTE JAQUEZ - 000354
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 79 of 116




                                                            EX - DUARTE JAQUEZ - 000355
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 80 of 116




                                                            EX - DUARTE JAQUEZ - 000356
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 81 of 116




                                                            EX - DUARTE JAQUEZ - 000357
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 82 of 116




                                                            EX - DUARTE JAQUEZ - 000358
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 83 of 116




                                                            EX - DUARTE JAQUEZ - 000359
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 84 of 116




                                                            EX - DUARTE JAQUEZ - 000360
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 85 of 116




                                                            EX - DUARTE JAQUEZ - 000361
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 86 of 116




                                                            EX - DUARTE JAQUEZ - 000362
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 87 of 116




                                                            EX - DUARTE JAQUEZ - 000363
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 88 of 116




                                                            EX - DUARTE JAQUEZ - 000364
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 89 of 116




                                                            EX - DUARTE JAQUEZ - 000365
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 90 of 116




                                                            EX - DUARTE JAQUEZ - 000366
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 91 of 116




                                                            EX - DUARTE JAQUEZ - 000367
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 92 of 116




                                                            EX - DUARTE JAQUEZ - 000368
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 93 of 116




                                                            EX - DUARTE JAQUEZ - 000369
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 94 of 116




                                                            EX - DUARTE JAQUEZ - 000370
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 95 of 116




                                                            EX - DUARTE JAQUEZ - 000371
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 96 of 116




                                                            EX - DUARTE JAQUEZ - 000372
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 97 of 116




                                                            EX - DUARTE JAQUEZ - 000373
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 98 of 116




                                                            EX - DUARTE JAQUEZ - 000374
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 99 of 116




                                                            EX - DUARTE JAQUEZ - 000375
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 100 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000376
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 101 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000377
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 102 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000378
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 103 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000379
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 104 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000380
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 105 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000381
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 106 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000382
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 107 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000383
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 108 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000384
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 109 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000385
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 110 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000386
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 111 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000387
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 112 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000388
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 113 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000389
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 114 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000390
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 115 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000391
Case 1:20-mc-22829-UNA Document 1-6 Entered on FLSD Docket 07/10/2020 Page 116 of
                                     116




                                                          EX - DUARTE JAQUEZ - 000392
